DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17180477 filed on February 19th, 2021 in which claims 1-16 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 02/19/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 6-8 and 10-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujimoto et al. (JP Pub. Nº 2012/091932).

9.	Regarding independent claim 1: Fujimoto et al. disclosed a conveyance apparatus (See Fig. 1) comprising: 
 	a conveyance unit configured to convey paper ([0028], lines 1-2; also see Fig. 1, references R1); 
 	a first storage unit configured to store a width of standard paper, wherein the width of the standard paper is a length in a direction crossing a conveyance direction of the paper conveyed by the conveyance unit ([0037], lines 5-6; the standard (fixed) width of the paper in a direction crossing a conveyance direction of the paper conveyed by the conveyance unit is stored in a Read Only Memory 90b (ROM)); 
 	a second storage unit configured to store a user-registered paper width which is different from the width of the standard paper, wherein the user-registered paper width is input by a user ([0070], lines 1-5; [0071], lines 1-8 and [0014], lines 8-11. The width of the user registered paper, which varies according to the type of paper selected by the user, and the corresponding error amount is stored in a Random Access Memory (RAM));
 	a measurement unit configured to measure a width of the paper ([0014], lines 8-9); and 
 	a determination unit configured to determine, based on the measured width and the paper widths stored in the first storage unit and the second storage unit, a width to serve as the 

10.	Regarding claim 6: Fujimoto et al. disclosed the conveyance apparatus according to claim 1, wherein the second storage unit is configured to store a plurality of the user-registered paper widths ([0127], lines 3-6 and [0124], lines 1-3. Multiple irregular sizes’ widths can be stored in the RAM).

11.	Regarding claim 7: Fujimoto et al. disclosed the conveyance apparatus according to claim 1, wherein the determination unit is configured to give priority to determining the user-registered paper width as the width to serve as the measured width over determining the width of the standard paper as the width to serve as the measured width ([0071], lines 4-8. When a user inputs a type/size of paper, the user-registered paper width is used as the measured width).

12.	Regarding claim 8: Fujimoto et al. disclosed the conveyance apparatus according to claim 1, further comprising a recording unit configured to record an image on the paper conveyed to a recording position by the conveyance unit ([0011], lines 12-13), wherein the determination unit is configured to determine the width of the paper as a width to be used for control in the recording of the image by the recording unit on the paper measured by the measurement unit ([0150], lines 1-3, after the measured width is calculated, the print job starts using the measured width).



14.	Regarding claim 11: Fujimoto et al. disclosed the conveyance apparatus according to claim 1, further comprising an acceptance unit configured to accept an input for registering the user-registered paper width in the second storage unit ([0071], lines 1-6).

15.	Regarding claim 12: Fujimoto et al. disclosed the conveyance apparatus according to claim 11, wherein the acceptance unit is configured to accept the input for registering the user-registered paper width while the conveyance unit is not conveying the paper ([0071], lines 1-6; the input acceptance unit accepts the user’s input at the beginning of the print job).

16.	Regarding claim 13: Fujimoto et al. disclosed the conveyance apparatus according to claim 11, further comprising a recording unit configured to record an image on the paper conveyed to a recording position by the conveyance unit ([0011], lines 12-13), wherein the acceptance unit is configured to accept the input for registering the user-registered paper width while the conveyance unit is not conveying the paper and while the recording unit is not recording the image on the paper ([0071], lines 1-6; the input acceptance unit accepts the user’s input at the beginning of the print job).

17.	Claims 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujimoto et al. (JP Pub. Nº 2012/091932).

18.	Regarding independent claim 14: Fujimoto et al. disclosed a method for a conveyance apparatus, the method comprising: 
 	conveying paper ([0028], lines 1-2; also see Fig. 1, references R1); - 23 -10207722US01 
 	storing, as a first storage, a width of standard paper, wherein the width of the standard paper is a length in a direction crossing a conveyance direction of the conveyed paper ([0037], lines 5-6; the standard (fixed) width of the paper in a direction crossing a conveyance direction of the paper conveyed by the conveyance unit is stored in a Read Only Memory 90b (ROM)); 
 	storing, as a second storage, a user-registered paper width which is different from the width of the standard paper, wherein the user-registered paper width is input by a user ([0070], lines 1-5; [0071], lines 1-8 and [0014], lines 8-11. The width of the user registered paper, which varies according to the type of paper selected by the user, and the corresponding error amount is stored in a Random Access Memory (RAM));
 	measuring a width of the paper ([0014], lines 8-9); and 
 	determining, based on the measured width and the paper widths stored in the first storage and the second storage, a width to serve as the measured width ([0068], lines 1-3; [0141], lines 1-4 and [0037], lines 3-7. The width that serves as the measured width is determined based on a measured width, which is compared to a standard width located in the ROM (as a first storage) to determine that the paper is not standard, and an error amount located in an error amount table of the RAM (as a second storage) corresponding to the measured width).

19.	Regarding claim 15: Fujimoto et al. disclosed the method according to claim 14, further comprising using the determined width to control a recording unit to record an image on the paper ([0141], lines 1-4 and [0011], lines 12-13).

16 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujimoto et al. (JP Pub. Nº 2012/091932).

21.	Regarding independent claim 16: Fujimoto et al. disclosed a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for a conveyance apparatus ([0068], lines 3-5), the method comprising: 
 	conveying paper ([0028], lines 1-2; also see Fig. 1, references R1); 
 	storing, as a first storage, a width of standard paper, wherein the width of the standard paper is a length in a direction crossing a conveyance direction of the conveyed paper ([0037], lines 5-6; the standard (fixed) width of the paper in a direction crossing a conveyance direction of the paper conveyed by the conveyance unit is stored in a Read Only Memory 90b (ROM)); 
 	storing, as a second storage, a user-registered paper width which is different from the width of the standard paper, wherein the user-registered paper width is input by a user ([0070], lines 1-5; [0071], lines 1-8 and [0014], lines 8-11. The width of the user registered paper, which varies according to the type of paper selected by the user, and the corresponding error amount is stored in a Random Access Memory (RAM));
 	measuring a width of the paper ([0014], lines 8-9); and 
 	determining, based on the measured width and the paper widths stored in the first storage and the second storage, a width to serve as the measured width ([0068], lines 1-3; [0141], lines 1-4 and [0037], lines 3-7. The width that serves as the measured width is determined based on a measured width, which is compared to a standard width located in the ROM (as a first storage) to determine that the paper is not standard, and an error amount located in an error amount table of the RAM (as a second storage) corresponding to the measured width).

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


24.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP Pub. Nº 2012/091932), in view of Tsuchiya et al. (US Pub. Nº 2006/0279624).

25.	Regarding claim 9: Fujimoto et al. disclosed the conveyance apparatus according to claim 8.
 	Fujimoto et al. are silent about further comprising a generation unit configured to generate image data for the recording of the image by the recording unit based on the determined width to be used for the control in the recording of the image.
 	Tsuchiya et al. disclosed a conveying apparatus ([0055], lines 1-2; also see Fig. 2) comprising a detector for detecting a width of a recording medium and a generation unit configured to generate image data for the recording of the image by the recording unit based on the determined width to be used for the control in the recording of the image ([0088], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsuchiya et al. with those of Fujimoto .

Allowable Subject Matter
26.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
28.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
29.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
30.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853